Title: From George Washington to Brigadier General Jedediah Huntington, 22 November 1778
From: Washington, George
To: Huntington, Jedediah


  
    Dear sir
    [Fredericksburg, N.Y., 22 November 1778]
  
In consequence of a Letter this minute received from Colo. Bland who is conducting the march of the Convention troops and whose Van would be at Sharon last night, I am under the necessity of detaching a part of the pensylvania Brigades to escort them from thence to the North River. This detachment with the several guards furnished by ’em, leaves this pass almost destitute of Men. I therefore request that you will order One of the Connecticut Brigades to move as soon as possible to this Camp, that it may be secure against every possible accident. As the Brigade will only remain here while the Convention troops are moving to & passing the North River and will then return, you will order no more baggage to be brought with it than can be possibly helped. I am Dr sir &c.
  
    G. Washington
  
  
P.S. I don’t imagine Genl McDougal has returned yet; but if he has you will be pleased to inform him, that I wish to see him, as soon as he can arrive here.
The Brigade coming to Camp can occupy it’s old ground or any that may be better.
The Connecticut Militia are not to guard the Convention troops farther than the boundary of the state, which makes the escort I have mentioned, necessary from thence.
  
